DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informality: 
Line 7: “three dimensional-reference” should read –three-dimensional reference--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim depends on claim 13 which has been canceled. Thus, the claim is indefinite. Clarity is needed. For examination purposes, claim 14 is considered to depend on claim 1. Regarding dependent claims 15 and 16, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).
Claim 15 recites the limitation "the shape determination" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Clarity is needed. Regarding dependent claim 16, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 18-19, 29, and 54 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rensen et al., US 20110245713, herein referred to as "Rensen".
Regarding claim 1, Rensen discloses a system for distributed heat flux sensing of body tissue (Figures 2-3: medical device 1), the system comprising: a distributed sensor (Figures 2 and 4: thermopile 7) that provides a plurality of temperature measurements corresponding to a plurality of points in a measurement range ([0043] and [0045]); a thermal energy source (Figures 2 and 4: heat source 9) that applies thermal energy to the body tissue along the measurement range ([0044]); and one or more processors ([0033]: “Alternatively, the wireless data transmission may occur directly between the probe and the outside analyzing device.” Wherein the analyzing device is a processor) configured to: receive the plurality of temperature measurements from the distributed sensor ([0033]), the plurality of temperature measurements corresponding to the plurality of points ([0045]); determine an amount of thermal energy applied by the thermal energy source at each of the plurality of points ([0057]: “The thermal conductivity can be determined from the temperature gradient which the thermopile is measuring along its dimensions when the heater 9 is set to a constant slightly higher temperature than the surrounding tissue. The relation between the temperature gradient, the thermal conductivity and the applied heat is given by a heat equation” wherein the applied heat is equivalent to an amount of thermal energy applied); and determine heat flux at each of the plurality of points based on the plurality of temperature measurements and the amount of thermal energy applied by the thermal energy source ([0057]-[0058] wherein q is heat flux).
Regarding claim 2, Rensen discloses the system of claim 1, and further discloses a system wherein the distributed sensor (Figures 2 and 4: thermopile 7) measures temperature at the plurality of points ([0045]) in a batch mode or a scanning mode ([0046]: “Accordingly, the needle 1 may be positioned such that it traverses the tumor tissue T.” In the applicant’s specification, batch mode is defined as measuring a value at each point concurrently and/or without physically repositioning the sensor. If the needle transverses the tissue, then the device is stationary and therefore operates in a batch mode.).
Regarding claim 18, Rensen discloses the system of claim 1, and further discloses a system wherein the processor ([0033]: “Alternatively, the wireless data transmission may occur directly between the probe and the outside analyzing device.” Wherein the analyzing device is a processor) is further configured to identify a type of tissue at each of the plurality of points based on the determined heat flux ([0003] and [0057]).
Regarding claim 19, Rensen discloses the system of claim 1, and further discloses a system wherein the processor ([0033]: “Alternatively, the wireless data transmission may occur directly between the probe and the outside analyzing device.” Wherein the analyzing device is a processor)  is further configured to classify the type of tissue as at least one of cancerous, non-cancerous, ablated, non-ablated, or healthy ([0003] and [0009]) based on the determined heat flux ([0057]).
Regarding claim 29, Rensen discloses a method for determining heat flux of body tissue (Figures 2-3: medical device 1) using a distributed sensor (Figures 2 and 4: thermopile 7), the method comprising: receiving a plurality of temperature measurements from the distributed sensor ([0033]), wherein the plurality of temperature measurements correspond to a plurality of points in a measurement range of the distributed sensor ([0045]); determining an amount of applied thermal energy at the plurality of points ([0057]: “The thermal conductivity can be determined from the temperature gradient which the thermopile is measuring along its dimensions when the heater 9 is set to a constant slightly higher temperature than the surrounding tissue. The relation between the temperature gradient, the thermal conductivity and the applied heat is given by a heat equation” wherein the applied heat is equivalent to an amount of thermal energy applied); and determining a heat flux of the body tissue at the plurality of points based on the received plurality of temperature measurements and the determined amount of applied thermal energy ([0057]-[0058] wherein q is heat flux).
Regarding claim 54, Rensen disclose the method of claim 29, further comprising applying thermal energy to the body tissue to heat the body tissue (Figures 2 and 4: heat source 9 and [0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Younge et al., US 8050523, herein referred to as "Younge".
Regarding claim 4, Rensen discloses the system of claim 1, but does not explicitly disclose a system wherein the distributed sensor includes an extrinsic Fabry-Perot interferometer (EFPI)-based temperature sensor or a fiber optic sensor, the fiber optic sensor including an optical fiber that extends through the measurement range.
However, Younge teaches a system (Figure 15: catheter 6) wherein the distributed sensor (Figure 15: optical fibers 12) includes an extrinsic Fabry-Perot interferometer (EFPI)-based temperature sensor or a fiber optic sensor (Figure 15: optical fibers 12 and Col. 1, lines 23-29), the fiber optic sensor including an optical fiber that extends through the measurement range (Figure 15: optical fibers 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen with the fiber optic sensor as taught by Younge to determine and monitor 3-dimensional spatial shapes and positions of instruments (Younge Col. 7, lines 52-56).
Regarding claim 14, Rensen discloses the system of claim 1, and further discloses a system wherein the processor ([0033]: “Alternatively, the wireless data transmission may occur directly between the probe and the outside analyzing device.” Wherein the analyzing device is a processor) is further configured to generate a heat flux map ([0057]-[0058] wherein q is heat flux and [0012]: “In a second example, the probe may be mounted next to an ultrasound transducer array on a medical instrument such as a catheter or a needle or a scope to enable local ultrasound imaging and measurement of temperature data.”). Rensen does not explicitly disclose a system wherein the map is based on a measured shape of an optical fiber.
However, Younge discloses a system (Figure 15: catheter 6) wherein a map is generated based on a measured shape of an optical fiber (Figure 15: optical fibers 12 and Col. 7, lines 38-56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen so that the heat flux map is generated based on a measured shape of an optical fiber as taught by Younge to determine and monitor three-dimensional spatial shapes and positions of the instrument (Younge Col. 7, lines 52-56).
Regarding claim 15, Rensen in view of Younge discloses the system of claim 14, and Younge further discloses a system wherein a shape determination includes a determination of at least one of a position or an orientation of the fiber optic sensor in a known three-dimensional reference frame (Col. 7, lines 52-56 and Col. 28, line 4 – Col. 29, line 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen so that a shape determination includes a determination of a position or orientation in a known three-dimensional reference frame as taught by Younge so that error is minimized (Col. 29, lines 35-39).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Katra et al., US 20110245711, herein referred to as "Katra".
Regarding claim 5, Rensen discloses the system of claim 1, and further discloses a system wherein the thermal energy source (Figures 2 and 4: heat source 9) includes a cladding (Figures 2 and 4: substrate 3) around the distributed sensor (Figures 2 and 4: substrate 3 around thermopile 7) that applies heat upon application of electric current ([0049]: “The heaters are provided close to the respective sides of the thermopile 7 at the high temperature site H and the low temperature site L and may be used to heat a respective local region.”). Rensen does not disclose a system wherein the cladding is conductive.
However, Katra teaches a system wherein the cladding is conductive (Figure 2A1: gel 114A and [0075]: “gel 114A, or gel layer, comprises a hydrogel that is positioned on electrode 112A and provides a conductive interface between skin and electrode”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen with the conductive cladding taught by Katra to provide a conductive interface between the system and the tissue of the patient (Katra [0075]).
Regarding claim 6, Rensen in view of Katra teaches the system of claim 5, and Katra further teaches a system wherein the conductive cladding (Figure 2A1: gel 114A and [0075]: “gel 114A, or gel layer, comprises a hydrogel that is positioned on electrode 112A and provides a conductive interface between skin and electrode”) is configured as: a body electrode (Figure 2A1: electrode 112A) to electrically couple the conductive cladding to the body tissue ([0075]); a pair of concentric metal tubes that are electrically joined at a distal end of the conductive cladding; or an insulating capillary tube coated by a conductive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen with the conductive cladding taught by Katra to reduce impedance between the electrode/tissue interface (Katra [0075]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Younge, further in view of Maurer, JR. et al., US 20110211665, herein referred to as "Maurer".
Regarding claim 16, Rensen in view of Younge discloses the system of claim 15, with Rensen disclosing a system wherein a processor ([0033]: “Alternatively, the wireless data transmission may occur directly between the probe and the outside analyzing device.” Wherein the analyzing device is a processor) is further configured to generate a heat flux map ([0057]-[0058] wherein q is heat flux and [0012]: “In a second example, the probe may be mounted next to an ultrasound transducer array on a medical instrument such as a catheter or a needle or a scope to enable local ultrasound imaging and measurement of temperature data.”). Younge further discloses a system wherein the sensor is a fiber optic sensor (Figure 15: optical fibers 12) and wherein the system has a three-dimensional reference frame (Col. 28, lines 54-57 and Col. 29, lines 1-39). Rensen in view of Younge does not explicitly disclose a system wherein the processor is configured to register an anatomical model or image of the body tissue to the three- dimensional reference frame; overlay the map on the anatomical model or image of the body tissue based on the determination of the at least one of the position or the orientation of the sensor in the three dimensional-reference frame; and display the anatomical model or the image of the body tissue with the overlay of the map.
However, Maurer teaches a system (Figure 2: IGRT 200) wherein the processor (Figure 2: computer system 250 and [0058]: “FIGS. 2A-2C illustrate an IGRT system 200 that is capable of carrying out the functionalities described above with respect to the IGRT system 104 of FIG. 1 according to one or more preferred embodiments.”) is configured to register an anatomical model or image of the body tissue ([0057]: “the registration process can include, but is not limited to, the determination of a first transformation that accounts for differences between the imaging modalities, imaging geometries, and/or frames of reference of the different imaging systems, together with the determination of a second transformation that accounts for underlying anatomical differences in the body part that may have taken place (e.g., positioning differences, overall movement, relative movement between different structures within the body part, overall deformations, localized deformations within the body part, and so forth) between acquisition times.”) to the reference frame ([0057]: “The spatial transformations can include rigid-body transformations and/or deformable transformations and can, if the medical images are from different coordinate systems or reference frames, account for differences in those coordinate systems or reference frames.”); overlay the map on the anatomical model or image of the body tissue based on the determination of the at least one of the position or the orientation of the sensor (Figure 1: non x-ray based position sensing system 134) in the reference frame ([0050] and [0057]); and display the anatomical model or the image of the body tissue with the overlay of the map (Figure 2C: display monitor 255 and [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen and Younge so that the processor is capable of overlaying the heat flux map on the anatomical mode of the body tissue as taught by Maurer to assist in guiding the procedure (Maurer [0006]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Johnson et al., US 20170296268, herein referred to as "Johnson".
Regarding claim 20, Rensen discloses the system of claim 18, but does not explicitly disclose a system wherein the processor is further configured to: identify the type of tissue as a blood vessel; and determine a location of the blood vessel.
However, Johnson teaches a system (Figure 1) wherein the processor ([0010]) is further configured to: identify the type of tissue as a blood vessel ([0055]); and determine a location of the blood vessel ([0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen so that the processor can identify and locate a blood vessel as taught by Johnson to treat a blood vessel (Johnson [0044]).
Regarding claim 21, Rensen discloses the system of claim 18, but does not explicitly disclose a system further comprising a display that is coupled to the processor, wherein the display depicts at least one of a visual representation of the determined heat flux or an operating parameter during an operational procedure.
However, Johnson teaches a system (Figure 1) comprising a display that is coupled to the processor ([0013]: “the processor provides information regarding the contraction points to a user (e.g., via a processor based visual display;”), wherein the display depicts at least one of a visual representation of the determined heat flux or an operating parameter during an operational procedure ([0046]: “In other embodiments, the processor generates a chart or diagram based upon a particular type of tissue region displaying characteristics useful to a user of the system.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen with a display coupled to the processor as taught by Johnson to provide tracking of different values during a procedure to aid the user (Johnson [0047]).

Claims 22, 26-27, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Daly et al., US 20180140866, herein referred to as "Daly".
Regarding claim 22, Rensen discloses the system of claim 1, but does not explicitly disclose a system further comprising a therapeutic tool, wherein the processor is further configured to alter an operating parameter of the therapeutic tool based on the determined heat flux.
However, Daly teaches a system (Figure 1: system 10) comprising a therapeutic tool (Figure 1: device 950 and [0077]), wherein the processor (Figure 1: computing device 107) is further configured to alter an operating parameter of the therapeutic tool based on the determined heat flux ([0109]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen with a therapeutic tool as taught by Daly in order to treat tissue and to modify the system disclosed by Rensen so that the processor alters an operating parameter of the therapeutic tool based on the heat flux as taught by Daly to manage temperature during a procedure (Daly [0109]).
Regarding claim 26, Rensen in view of Daly teaches the system of claim 22, and Daly further teaches a system wherein the operating parameter includes at least one of a position of the therapeutic tool, an output power of the therapeutic tool ([0109]: “The computer system 107 can then adjust one or more operating parameters such as pulse length, EMR source activation, EMR source power, treatment duration, cooling airflow, scanning speed of the positioning apparatus, etc. to manage the temperature in response to the sensor 1000 feedback.” Wherein EMR source power is equivalent to output power), or a termination of a stage of a procedure when a threshold condition is satisfied.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen so that the operating parameter that is modified by the processor is output power as taught by Daly to manage temperature during a procedure (Daly [0109]).
Regarding claim 27, Rensen in view of Daly teaches the system of claim 22, and Daly further teaches a system comprising a flexible catheter (Figure 1: positioning apparatus 900 and [0077]), wherein the therapeutic tool (Figure 1: device 950 and [0077]) is mounted to or inserted through the flexible catheter ([0077]: “Accordingly, in some embodiments, the positioning apparatus 900 can provide a multi-axis, computer controlled mechanism for controlled movement, orientation, and positioning of the device 950 used for emitting the EMR beams for treatment. In some embodiments, such positioning apparatus 900 can provide movement over a predefined treatment zone.”) and wherein the distributed sensor ([0085]: “In some embodiments, the device 950 can also include a distance sensor for providing feedback to the computer 107 for adjusting positioning by the positioning apparatus 900.”) is mounted to or inserted through the flexible catheter ([0085]: “In some embodiments, the device 950 can also include a distance sensor for providing feedback to the computer 107 for adjusting positioning by the positioning apparatus 900.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen with a flexible catheter as taught by Daly to control movement and positioning of the therapeutic tool (Daly [0077]).
Regarding claim 45, Rensen discloses the method of claim 29, and further discloses a method wherein but does not explicitly disclose a method wherein the heat flux of the body tissue at the plurality of points is determined during a therapeutic procedure that is performed based on initial operating parameters by a therapeutic tool; and the method further comprises: providing adjusted operating parameters to the therapeutic tool based on the determined heat flux.
However, Daly teaches a method (Figure 1: system 10) wherein the heat flux of the body tissue at the plurality of points is determined during a therapeutic procedure ([0109]: “The sensor 1000 can then continuously monitor temperature and heat flux of the patient during treatment and feed that data back to the computing device 107 for processing.” And [0108]: “the heat flux sensor 1003 can include, for example, a thermopile”) that is performed based on initial operating parameters ([0080]: “Thus, the positioning apparatus 900 can be programmed to control the device 950 to follow the targeted patient's body shape and match the treatment zone desired.”) by a therapeutic tool (Figure 1: device 950 and [0077]); and the method further comprises: providing adjusted operating parameters to the therapeutic tool based on the determined heat flux ([0109]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Rensen with a therapeutic tool as taught by Daly in order to treat tissue and to modify the method disclosed by Rensen so that the therapeutic tool is provided adjusted operating parameters based on the heat flux as taught by Daly to manage temperature during a procedure (Daly [0109]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Daly, further in view of Zvuloni et al., US 20090118724, herein referred to as “Zvuloni”.
Regarding claim 23, Rensen in view of Daly teaches the system of claim 22, but does not explicitly teach a system wherein the therapeutic tool is an ablation probe.
However, Zvuloni teaches a system (Figure 1) wherein the therapeutic tool (Figure 1: treatment tool 140) is an ablation probe ([0134]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen and Daly so that the therapeutic tool is an ablation tool as taught by Zvuloni to treat tumors (Zvuloni [0098]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rensen in view of Kwon et al., WO 2017155369, herein referred to as "Kwon".  
Regarding claim 33, Rensen discloses the method of claim 54, but does not explicitly disclose a method wherein applying thermal energy comprises applying heating illumination through the distributed sensor or generating a standing electromagnetic wave in the distributed sensor to generate heat.
However, Kwon teaches a method (Figure 1) wherein applying thermal energy comprises applying heating illumination through the distributed sensor or generating a standing electromagnetic wave in the distributed sensor to generate heat ([0055]: “On the other hand, such an electrode may not only serve as a sensor, but also may transmit a minute current or electromagnetic wave to the user's skin, thereby allowing a slight heat to be applied. Such mild heat can stimulate the dermal muscle layer to help the absorption of collagen or cosmetic substances or medicinal substances to the user's skin.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Rensen so that an electromagnetic wave is generated in the sensor to generate heat as taught by Kwon so that the device can be wirelessly charged by an electromagnet (Kwon [0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794